Appeal by defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered June 9, 1982, convicting him of attempted murder in the second degree, reckless endangerment in the first degree (two counts), criminal possession of a weapon in the second degree, criminal use of a firearm in the first degree, and assault in the first degree, upon a jury verdict, and imposing sentence.
Judgment reversed, on the law, and new trial ordered. The findings of fact are affirmed.
The prosecution called the victim of the crime as a witness and the testimony of this witness was that defendant was not the guilty party. The prosecution then impeached its own witness after a declaration of hostility was made, with the use, inter alia, of prior unsworn oral statements. Reversal is required because the prosecution was aware in advance of calling the witness that his testimony might be exculpatory (People v Jordan, 59 AD2d 746; 2 Wharton, Criminal Evidence § 485 [13th ed]) and because prior inconsistent unsworn oral statements may not be used for impeachment purposes under these circumstances (CPL 60.35 [1]; People v McNair, 59 AD2d 787).
Defendant’s other contentions have been considered and have been found to be without merit. Lazer, J. P., Thompson, Weinstein and Eiber, JJ., concur.